COURT OF APPEALS FOR THE
                                      FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER ON MOTION


Cause Number:              01-20-00136-CV
Trial Court Cause
Number:                    2019-82952
Style:                     Renee Jefferson-Smith
                           v. City of Houston, Texas and Harris County, Texas
Date motion filed*:        08/25/20
Type of motion:            Motion to Issue Mandate
Party filing motion:       Appellee—The City of Houston
Document to be filed:

Is appeal accelerated?      YES         NO

Ordered that motion is:

              Granted
                    If document is to be filed, document due:
                       Absent extraordinary circumstances, the Court will not grant additional motions to extend time

             Denied
             Dismissed (e.g., want of jurisdiction, moot)
             Other:


         The City of Houston’s Unopposed Motion to Issue the Mandate is Granted. Mandate will be issued
         immediately.


Judge's signature: /s/ Sherry Radack
                          Acting individually          Acting for the Court



Date: September 10, 2020